Por cuaNto, todos los miembros de esta corte convienen en que el pronunciamiento final y parte dispositiva conte-nido en la sentencia dictada por la corte inferior de ser con-siderado por sí solo no es tan manifiestamente contrario a la prueba aducida al juicio que requiera su revocación; y
*942Pon' ctjaNto, el alegato del apelante no contiene ningún señalamiento de error por separado; y
Por cuanto, las cuestiones promovidas, según se expre-saron en el informe oral en el acto de la vista en tanto pue-den tener algún mérito como cuestiones abstractas de ley, son más o menos técnicas, y en la forma y modo en que ban sido sometidas a nuestra consideración, admiten implícita-mente y prescinden de ciertas proposiciones más serias y fundamentales sobre las cuales este tribunal no está unáni-memente conforme como lo está con referencia a la cuestión aquí referida en primer término; y .
Pon cuanto, de un examen cuidadoso de toda la prueba no parece probable que se obtendría un resultado más favorable para la demandante, 'si por razones más o menos téc-nicas el caso debiera ser devuelto otra vez para la celebra-ción de un nuevo juicio; y
Por cuanto, no estamos dispuestos a incitar a la deman-dante que prosiga o someta al demandado al continuado sostenimiento de una controversia de esta naturaleza y de tal mérito dudoso e intrínseco en lo que respecta al alegado derecho de la demandante para recobrar por daños y per-juicios ;
Por tanto, se confirma la sentencia.